Allen, J.
This is an action of contract in which the plaintiff seeks to recover extra compensation for photographic and fingerprint identification work performed by him as a member of the Police Department of the City of Holyoke to which he claims to be entitled under the provisions of G.L. c. 41, § 1081 inserted by '§ 33 Acts of 1966.
Said chapter 33, requires acceptance by the city before it can become effective.
This report was claimed by the defendant upon the denial by the judge of its request to rule that the defendant had not legally accepted the above mentioned chapter 33.
Said chapter 33 reads as follows:
“In any city or town which accepts the provisions of this section, a member of the police department assigned to photographic or fingerprint identification work in said department, shall, after completion of one year’s service in such assignment, receive in addition to his annual salary as a police officer a salary increase of six hundred dollars a year, to be paid him so long *103as he is assigned to said photographic or fingerprint identification work.” It was approved by the Governor March 9,1966.
An Order to accept this Act was introduced at a meeting of the Board of Aldermen of the City of Holyoke held on May 19, 1966, at which time it passed its first reading on a roll-call vote, and was laid on the table until the second meeting.
On June 7, 1966, the Order passed a second reading and was adopted by a roll-call vote, 15-0.
The Order was presented to the Mayor for approval on June 13, 1966.
On June 23, 1966 at 4:50 p.m. the veto of the Mayor was recorded in the office of the City Clerk.
At a meeting of the Board of Aldermen on August 16,1966, the Order was taken from the table and passed over the veto of the Mayor on a roll-call vote, 15-0.
The plaintiff is a member of the Holyoke Police Department and was assigned and was performing the duties of fingerprint and photographic expert before the act was approved and still was so employed at the time of the trial.
Art. XLVHI of the Amendments to the Constitution of Massachusetts provides in § 165:
“No law passed by the general court shall take effect earlier than ninety days after it has become a law, excepting laws declared to be emergency laws and laws *104which may not be made the subject of a referendum petition, as herein provided.”
Joseph F. Kelly, of Holyoke for Plaintiff
Ralph J. Chouinard, of Holyoke for Defendant
This Act became a law March 9, 1966, when signed by the Governor and being then law could be accepted “subject, however, to the possibility of referenda.” Lafleur v. Chicopee, 352 Mass. 746.
The procedure of the Board of Aldermen was in accordance with the provisions of law relative to the City and the Act was legally accepted August 16, 1966, and the plaintiff is entitled to the extra compensation from that date, it being subsequent to the effective date of the Act.
The report is to be dismissed.